Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation “a direction that is radially increasing”. It is unclear what the direction is. “radially increasing” is not a direction. For the purpose of examination, examiner interprets the limitation to mean “a radial direction”.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanagasaki (US 5515887) in view of Matsushita (US 4559766).
	Regarding claim 1, Hanagasaki discloses a rebar tying machine (Fig. 1-4), comprising: a reel (3) having a wire (4) and an opening (opening of 13) partitioned by a wall (13 and 12: annotated below) with a surface (inside surface of the wall 13 and 12) that extends in a direction parallel (wall extends in a direction parallel to the axis of rotation of the reel) to an axis of rotation of the reel and in a radial direction. (examiner notes that it can be interpreted two different ways to reject the claim limitation: 1. Surface of 13 extends in the radial direction from the center of the reel rotation axis. 2. Surface of 12 extends in the radial direction) 
	a wheel (18, 18a rotatably holds the reel) holding the reel, the wheel including a protrusion (18a) which is configured to enter the opening and abut the surface; a wheel holder (10 and structures holding 18 – see Fig. 2) holding the wheel; and an elastic body (19) interposed between the wheel and the wheel holder.  

    PNG
    media_image1.png
    321
    357
    media_image1.png
    Greyscale


	Matsushita (Fig. 6) teaches wheels (27, 22), wheel holders (17, 25), and a rotatable reel (29), wherein the wheel holders rotatably holds the wheel, and wherein the wheel is rotatable integrally with the reel.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel (18, 18a) rotatably held by the wheel holder of Hanagasaki to be rotatable integrally with the reel in order to prevent friction. If it is not rotatable, it would create friction between the fitted elements 18 (wheel) and 13 (wall of the reel) to prevent rotation of the reel. As such, the wheel should have been recognized by the phosita to make it rotatable with the reel so that the rotational movement of the reel is possible.
	Regarding claim 3, modified Hanagasaki teaches the rebar tying machine according to claim 1, wherein the elastic body is a compression spring (19 is a compression spring).  
	Regarding claim 4, modified Hanagasaki teaches the rebar tying machine according to claim 1, further comprising a pressing mechanism (21 – spring 19 applies force to the reel toward the 21. 21 applies equal amount of force to the reel against the wheel based on physics) configured to press the reel against the wheel.  
	Regarding claim 5, modified Hanagasaki teaches the rebar tying machine according to claim 1, further comprising a rotation detecting mechanism (22 detects rotation of the reel and the wheel) configured to detect rotation of the wheel relative to the wheel holder.  
	Regarding claim 6, Hanagasaki discloses a rebar tying machine (Fig. 1-4), comprising: 
a reel (3) having a wire (4) and an opening (opening of 13) partitioned by a wall (13 and 12: annotated below) with a surface (inside surface of the wall 13 and 12) that extends in a direction parallel (wall extends in a direction parallel to the axis of rotation of the reel) to an axis of rotation of the reel and in a radial direction. (examiner notes that it can be interpreted two different ways to reject the claim limitation: 1. Surface of 13 extends in the radial direction from the center of the reel rotation axis. 2. Surface of 12 extends in the radial direction); 
a wheel (18, 18a rotatably holds the reel) holding the reel, the wheel including a protrusion (18a) which is configured to enter the opening and abut the surface; a wheel holder (10 and structures holding 18 – see Fig. 2) holding the wheel; wherein the wheel is movable relative (18 rotates and moved by 19 in the up and down direction as viewed in Fig. 2) to the wheel holder.  
	Hanagasaki is silent to the wheel (18, 18a) rotatable integrally with the reel.
	Matsushita (Fig. 6) teaches wheels (27, 22), wheel holders (17, 25), and a rotatable reel (29), wherein the wheel holders rotatably holds the wheel, and wherein the wheel is rotatable integrally with the reel.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel (18, 18a) rotatably held by the wheel holder of Hanagasaki to be rotatable integrally with the reel in order to prevent friction. If it is not rotatable, it would create friction between the fitted elements 18 (wheel) and 13 (wall of the reel) to prevent rotation of the reel. As such, the wheel should have been recognized by the phosita to make it rotatable with the reel so that the rotational movement of the reel is possible.
	Regarding claim 7, modified Hanagasaki teaches the rebar tying machine according to claim 6, wherein relative to the wheel holder, the wheel is movable in a direction (up and down direction as viewed in Fig. 2 by 19 to engage with 13) along the axis of rotation of the reel and is immovable (not movable left to right direction as it is fitted inside 10) in a direction perpendicular to the axis of rotation of the reel.
Response to Arguments
claim 1 have been considered but are not persuasive. Applicant alleges that Hanagasaki fails to disclose claim 1 and 6, however, the examiner relies on the additional teachings of Matsushita to support the rejection.
Applicant argues in pg. 4 of the argument that the wheel 18 of Hanagasaki is silent to being rotatable integrally with the reel. Examiner notes that based on the reel being able to rotate, it would have been obvious to recognize that the wheel is rotatable to allow the reel to rotate. In addition, examiner relies on the teaching of Matsushita. 
Applicant also argues in pg. 4-5 that Hanagasaki fails to disclose the newly added claim limitation. Examiner respectfully disagrees. Examiner notes that the claim limitation is rejected under 35 U.S.C. 112b to further clarify the claim limitation. And based on the interpretation, the claim remains rejected under Hanagasaki in view of Matsushita.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170335582 and US 4559766 teach a similar tying machine comprising an elastic body interposed between a wheel and a wheel holder.
US 7469724 teaches a similar reel with the opening partitioned by a wall however it does not teach the wheel having a protrusion that is configured to enter the opening and abut the surface of the opening.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799